      Case 1:19-cv-03140-TOR      ECF No. 16    filed 12/01/20   PageID.120 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    LEONEL SANDOVAL CISNEROS,
      an individual,                                NO: 1:19-CV-3140-TOR
 8
                                Plaintiff,          ORDER OF DISMISSAL WITH
 9                                                  PREJUDICE
            v.
10
      WALMART, INC., a Foreign
11    Corporation, Registered and Doing
      Business in Washington,
12
                                Defendant.
13

14         BEFORE THE COURT is the parties’ Stipulation of Dismissal (ECF No.

15   15). The parties agree that all claims against Defendant Walmart Inc. may be

16   dismissed in their entirety, with prejudice, and without costs and/or attorney fees to

17   any party. The Court has reviewed the record and files herein, and is fully

18   informed.

19         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

20   a stipulation signed by all parties who have appeared.



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 1:19-cv-03140-TOR      ECF No. 16    filed 12/01/20   PageID.121 Page 2 of 2




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2      1. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, all claims

 3         against Defendant Walmart Inc. are hereby dismissed with prejudice and

 4         without costs and/or attorney fees as to any party.

 5      2. All deadlines, hearings and trial are VACATED.

 6         The District Court Executive is directed to enter this Order and Judgment of

 7   Dismissal, furnish copies to counsel, and CLOSE the file.

 8         DATED December 1, 2020.

 9

10                                  THOMAS O. RICE
                                 United States District Judge
11

12

13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
